Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161550                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161550
                                                                    COA: 346743
                                                                    Lenawee CC: 17-018593-FH
  PHAROAH RAHSHAN JONES,                                                        17-018774-FH
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 7, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2020
           t1028
                                                                               Clerk